ROSSMAN, J.,
concurring, in part; dissenting in part.
I concur with the majority in affirming defendant’s conviction for theft.
Because I believe that the mere fact that a dwelling is occupied in no way prohibits a sentencing court from using the occupant’s particular vulnerability as an aggravating factor, I dissent from the remand for resentencing.
The presumptive sentence in this case anticipates only the risk of harm created by the fact that the dwelling is occupied. It does not contemplate the additional risk faced by an occupant who is somehow incapacitated, as when he is asleep and does not have the ability to respond to the threat posed by an intruding criminal. It seems to me that the sentencing court had a solid factual basis for doing what it did and adequately explained its reasons.